Citation Nr: 9921727	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-41 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1971 to 
October 1972, January 1975 to January 1978, and from July 
1978 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1995, a statement of the case was issued 
in September 1995, and a substantive appeal was received in 
November 1995. 


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
acquired psychiatric disorder and his period of active duty 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should also be noted that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The record includes several diagnoses of a personality 
disorder, both during and after service.  However, as already 
noted, service connection cannot be established for 
personality disorders.  38 C.F.R. § 3.303(c).  However, the 
record also includes post-service medical diagnoses of an 
acquired psychiatric disorder, variously referred to as an 
unspecified psychosis and as schizophrenia.  The veteran 
contends that such acquired psychiatric disorder was 
manifested while serving in the Air Force between September 
1971 to November 1972.  

Service medical records do in fact show that the veteran was 
referred for psychiatric evaluation by his First Sergeant in 
May 1972.  The First Sergeant indicated that the veteran was 
poorly motivated, frequently late and frequently broke the 
rules.  The veteran felt that he had a personality conflict 
with the First Sergeant and was verbal and defensive during 
the interview.  There were no signs of anxiety, depression or 
psychosis.  The veteran spoke of using passive aggressive 
manipulation with his mother by forgetting to do chores or 
having to be reminded.  It was felt that the veteran was 
using passive aggressive manipulation to stretch the rules 
and was engendering anger from those around him.  The 
diagnosis was passive aggressive personality.  On the 
veteran's separation examination dated September 1972, the 
veteran marked that he had trouble sleeping and had 
depression or excessive worry.  The examiner noted that these 
entries referred to the problems the veteran experienced with 
his First Sergeant, and no acquired psychiatric disorder was 
reported on clinical examination.  

In January 1975, the veteran enlisted in the U.S. Army and 
service medical records show no complaints or treatment for 
an acquired psychiatric disorder.  The veteran's separation 
examination in July 1982 indicates a normal psychiatric 
clinical evaluation.

After separation from service, VA hospital and outpatient 
treatment records show that the veteran was seen on a number 
of occasions during the late 1980's and early 1990's for 
treatment of various problems, including some psychiatric 
complaints and substance abuse.  However, the medical records 
pertinent to this period do not appear to refer to a 
psychiatric diagnosis and it would appear that many of the 
psychiatric symptoms were associated with substance abuse 
behavior.  Medical records in the early 1990's refer to 
psychoses, to include paranoid schizophrenia in 1994. 

The evidence clearly establishes that the veteran currently 
has an acquired psychiatric disorder.  However, there is no 
medical evidence of a nexus between the veteran's acquired 
psychiatric disorder and his period of active duty service.  
Further, there is no medical evidence of an acquired 
psychiatric disorder during service and no medical evidence 
of any acquired psychiatric disorder until the early 1990's, 
many years after discharge from service.  Specifically, there 
is no medical evidence that a psychosis was manifested to a 
compensable degree within one year of discharge from service.  
Given the fact that there was no medical evidence of an 
acquired psychiatric disorder during service (one military 
examination report specifically noted that there was not 
psychosis present) with no medical evidence of an acquired 
psychiatric disorder for many years after service, the Board 
is compelled to conclude that there is no competent evidence 
to link his current acquired psychiatric disorder to his 
military service.  Without medical evidence of such a nexus, 
the Board must view his claim as not well-grounded. 

The Board emphasizes here that it cannot rely solely on the 
statements of the veteran because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Because the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim for service connection, the VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
See Epps, 126 F.3d at 1468.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

